Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The Amendment filed November 16, 2021 in response to the Office Action of September 21, 2021 is acknowledged and has been entered. 
Claims 5, 12, and 15-18 have been amended. 
Claims 2, 4, and 19-24 have been cancelled.
Accordingly, claims 1, 3, 5-10, 12-18 are currently being examined. 

MAINTAINED REJECTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
a domain antibody. A domain antibody is singled domain antibody, but the independent claim (claim 1) requires the antibody with both heavy chain and light chain variable domains. Therefore claim 5 fails to encompass all limitations of claim 1. See Bannas et al, Frontiers in Immunology, vol 8, article 1603; and Mini-antibodies discovered in sharks and camels could lead to drugs for cancer and other diseases | Science | AAAS (sciencemag.org).
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Response to Arguments
For the rejection of claim 5 under 35 U.S.C. 112(d), Applicant argues:

    PNG
    media_image1.png
    156
    616
    media_image1.png
    Greyscale

Applicant’s arguments have been fully considered but they are not persuasive. As set forth above, the claim still encompasses “a domain antibody”, which is a single domain antibody. However, the independent claim (claim 1) requires both heavy chain and light chain variable domains. 
Thus, Applicant’s arguments are not found persuasive for the reasons set forth above and the rejection is maintained for the reasons of record.

NEW OBJECTION AND REJECTION
Claim Objections
Claim 1 objected to because of the following informalities:
Claim 1 x should end with “;” not “.”
Claim 1 y should end with “;” not “.”
Claim 1 z should end with “;” not “.”
Claim 1 aa should end with “;” not “.”
Claim 1 bb should end with “;” not “.”
Claim 1 cc should end with “;” not “.”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "an antibody according to claim 2" in line 1.  There is insufficient antecedent basis for this limitation in the claim because claim 2 has been cancelled. Therefore, claim 5 is indefinite.
Appropriate corrections are required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
Claims 1, 6-8, 12, 14 and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-38 of copending Application No. 16/979,404 (reference application, hereinafter Appl.404, published as US 2021/0260163). 
The claims of Appl. 404 teach a prodrug comprising a cytokine moiety, a masking moiety, and a carrier moiety, wherein the masking moiety binds to the cytokine moiety and inhibits a biological activity of the cytokine moiety, the cytokine moiety is fused to the carrier moiety, and the masking moiety is fused to the cytokine moiety or to the carrier moiety through a cleavable peptide linker. See claim 1.
The claims of Appl. 404 teach that the prodrug of claim 1, wherein the carrier moiety can be an antibody or an antigen-binding fragment thereof. See claim 25.
The claims of Appl. 404 teach that an antibody of claim 25 comprising two heavy chains whose amino acid sequences respectively comprise SEQ ID NO: 209 and one of SEQ ID NOs: 210-215, and two light chains whose amino acid sequence comprises SEQ ID NO: 216. See claim 35.
The alignments below show that SEQ ID NOs: 209-215 comprise CDRs of SEQ ID NOs: 83-84-85:
RESULT 1
US-16-979-404-209
; Sequence 209, Application US/16979404
; Publication No. US20210260163A1
; GENERAL INFORMATION
;  APPLICANT: ASKGENE PHARMA, INC.

;  FILE REFERENCE: 025471.US002
;  CURRENT APPLICATION NUMBER: US/16/979,404
;  CURRENT FILING DATE: 2020-09-09
;  PRIOR APPLICATION NUMBER: PCT/US2019/021654
;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: 62/801,649
;  PRIOR FILING DATE: 2019-02-06
;  PRIOR APPLICATION NUMBER: 62/680,707
;  PRIOR FILING DATE: 2018-06-05
;  PRIOR APPLICATION NUMBER: 62/644,577
;  PRIOR FILING DATE: 2018-03-18
;  PRIOR APPLICATION NUMBER: 62/644,384
;  PRIOR FILING DATE: 2018-03-17
;  PRIOR APPLICATION NUMBER: 62/643,104
;  PRIOR FILING DATE: 2018-03-14
;  PRIOR APPLICATION NUMBER: 62/640,969
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 217
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 209
;  LENGTH: 597
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-16-979-404-209

  Query Match             83.0%;  Score 125.4;  DB 7;  Length 597;
  Best Local Similarity   32.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   56;  Gaps    2;

Qy          1 GFYFNRGYW-----------------IDTGSGV--------------------------- 16
              |||||||||                 |||||||                           
Db         26 GFYFNRGYWICWVRQAPGKGLEWIGCIDTGSGVPYYANWAKGRFTISRHTSKTTLTLQMN 85

Qy         17 ------------ARNSDSIYFNL 27
                          |||||||||||
Db         86 SLRAEDTASYFCARNSDSIYFNL 108


RESULT 2
US-16-979-404-211
; Sequence 211, Application US/16979404
; Publication No. US20210260163A1
; GENERAL INFORMATION
;  APPLICANT: ASKGENE PHARMA, INC.
;  TITLE OF INVENTION: NOVEL CYTOKINE PRODRUGS
;  FILE REFERENCE: 025471.US002
;  CURRENT APPLICATION NUMBER: US/16/979,404
;  CURRENT FILING DATE: 2020-09-09
;  PRIOR APPLICATION NUMBER: PCT/US2019/021654
;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: 62/801,649

;  PRIOR APPLICATION NUMBER: 62/680,707
;  PRIOR FILING DATE: 2018-06-05
;  PRIOR APPLICATION NUMBER: 62/644,577
;  PRIOR FILING DATE: 2018-03-18
;  PRIOR APPLICATION NUMBER: 62/644,384
;  PRIOR FILING DATE: 2018-03-17
;  PRIOR APPLICATION NUMBER: 62/643,104
;  PRIOR FILING DATE: 2018-03-14
;  PRIOR APPLICATION NUMBER: 62/640,969
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 217
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 211
;  LENGTH: 678
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-16-979-404-211

  Query Match             83.0%;  Score 125.4;  DB 7;  Length 678;
  Best Local Similarity   32.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   56;  Gaps    2;

Qy          1 GFYFNRGYW-----------------IDTGSGV--------------------------- 16
              |||||||||                 |||||||                           
Db         26 GFYFNRGYWICWVRQAPGKGLEWIGCIDTGSGVPYYANWAKGRFTISRHTSKTTLTLQMN 85

Qy         17 ------------ARNSDSIYFNL 27
                          |||||||||||
Db         86 SLRAEDTASYFCARNSDSIYFNL 108


RESULT 3
US-16-979-404-215
; Sequence 215, Application US/16979404
; Publication No. US20210260163A1
; GENERAL INFORMATION
;  APPLICANT: ASKGENE PHARMA, INC.
;  TITLE OF INVENTION: NOVEL CYTOKINE PRODRUGS
;  FILE REFERENCE: 025471.US002
;  CURRENT APPLICATION NUMBER: US/16/979,404
;  CURRENT FILING DATE: 2020-09-09
;  PRIOR APPLICATION NUMBER: PCT/US2019/021654
;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: 62/801,649
;  PRIOR FILING DATE: 2019-02-06
;  PRIOR APPLICATION NUMBER: 62/680,707
;  PRIOR FILING DATE: 2018-06-05
;  PRIOR APPLICATION NUMBER: 62/644,577
;  PRIOR FILING DATE: 2018-03-18
;  PRIOR APPLICATION NUMBER: 62/644,384
;  PRIOR FILING DATE: 2018-03-17

;  PRIOR FILING DATE: 2018-03-14
;  PRIOR APPLICATION NUMBER: 62/640,969
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 217
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 215
;  LENGTH: 681
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-16-979-404-215

  Query Match             83.0%;  Score 125.4;  DB 7;  Length 681;
  Best Local Similarity   32.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   56;  Gaps    2;

Qy          1 GFYFNRGYW-----------------IDTGSGV--------------------------- 16
              |||||||||                 |||||||                           
Db         26 GFYFNRGYWICWVRQAPGKGLEWIGCIDTGSGVPYYANWAKGRFTISRHTSKTTLTLQMN 85

Qy         17 ------------ARNSDSIYFNL 27
                          |||||||||||
Db         86 SLRAEDTASYFCARNSDSIYFNL 108


RESULT 4
US-16-979-404-212
; Sequence 212, Application US/16979404
; Publication No. US20210260163A1
; GENERAL INFORMATION
;  APPLICANT: ASKGENE PHARMA, INC.
;  TITLE OF INVENTION: NOVEL CYTOKINE PRODRUGS
;  FILE REFERENCE: 025471.US002
;  CURRENT APPLICATION NUMBER: US/16/979,404
;  CURRENT FILING DATE: 2020-09-09
;  PRIOR APPLICATION NUMBER: PCT/US2019/021654
;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: 62/801,649
;  PRIOR FILING DATE: 2019-02-06
;  PRIOR APPLICATION NUMBER: 62/680,707
;  PRIOR FILING DATE: 2018-06-05
;  PRIOR APPLICATION NUMBER: 62/644,577
;  PRIOR FILING DATE: 2018-03-18
;  PRIOR APPLICATION NUMBER: 62/644,384
;  PRIOR FILING DATE: 2018-03-17
;  PRIOR APPLICATION NUMBER: 62/643,104
;  PRIOR FILING DATE: 2018-03-14
;  PRIOR APPLICATION NUMBER: 62/640,969
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 217
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 212

;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-16-979-404-212

  Query Match             83.0%;  Score 125.4;  DB 7;  Length 691;
  Best Local Similarity   32.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   56;  Gaps    2;

Qy          1 GFYFNRGYW-----------------IDTGSGV--------------------------- 16
              |||||||||                 |||||||                           
Db         26 GFYFNRGYWICWVRQAPGKGLEWIGCIDTGSGVPYYANWAKGRFTISRHTSKTTLTLQMN 85

Qy         17 ------------ARNSDSIYFNL 27
                          |||||||||||
Db         86 SLRAEDTASYFCARNSDSIYFNL 108


RESULT 5
US-16-979-404-213
; Sequence 213, Application US/16979404
; Publication No. US20210260163A1
; GENERAL INFORMATION
;  APPLICANT: ASKGENE PHARMA, INC.
;  TITLE OF INVENTION: NOVEL CYTOKINE PRODRUGS
;  FILE REFERENCE: 025471.US002
;  CURRENT APPLICATION NUMBER: US/16/979,404
;  CURRENT FILING DATE: 2020-09-09
;  PRIOR APPLICATION NUMBER: PCT/US2019/021654
;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: 62/801,649
;  PRIOR FILING DATE: 2019-02-06
;  PRIOR APPLICATION NUMBER: 62/680,707
;  PRIOR FILING DATE: 2018-06-05
;  PRIOR APPLICATION NUMBER: 62/644,577
;  PRIOR FILING DATE: 2018-03-18
;  PRIOR APPLICATION NUMBER: 62/644,384
;  PRIOR FILING DATE: 2018-03-17
;  PRIOR APPLICATION NUMBER: 62/643,104
;  PRIOR FILING DATE: 2018-03-14
;  PRIOR APPLICATION NUMBER: 62/640,969
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 217
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 213
;  LENGTH: 691
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"


  Query Match             83.0%;  Score 125.4;  DB 7;  Length 691;
  Best Local Similarity   32.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   56;  Gaps    2;

Qy          1 GFYFNRGYW-----------------IDTGSGV--------------------------- 16
              |||||||||                 |||||||                           
Db         26 GFYFNRGYWICWVRQAPGKGLEWIGCIDTGSGVPYYANWAKGRFTISRHTSKTTLTLQMN 85

Qy         17 ------------ARNSDSIYFNL 27
                          |||||||||||
Db         86 SLRAEDTASYFCARNSDSIYFNL 108


RESULT 6
US-16-979-404-210
; Sequence 210, Application US/16979404
; Publication No. US20210260163A1
; GENERAL INFORMATION
;  APPLICANT: ASKGENE PHARMA, INC.
;  TITLE OF INVENTION: NOVEL CYTOKINE PRODRUGS
;  FILE REFERENCE: 025471.US002
;  CURRENT APPLICATION NUMBER: US/16/979,404
;  CURRENT FILING DATE: 2020-09-09
;  PRIOR APPLICATION NUMBER: PCT/US2019/021654
;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: 62/801,649
;  PRIOR FILING DATE: 2019-02-06
;  PRIOR APPLICATION NUMBER: 62/680,707
;  PRIOR FILING DATE: 2018-06-05
;  PRIOR APPLICATION NUMBER: 62/644,577
;  PRIOR FILING DATE: 2018-03-18
;  PRIOR APPLICATION NUMBER: 62/644,384
;  PRIOR FILING DATE: 2018-03-17
;  PRIOR APPLICATION NUMBER: 62/643,104
;  PRIOR FILING DATE: 2018-03-14
;  PRIOR APPLICATION NUMBER: 62/640,969
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 217
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 210
;  LENGTH: 710
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-16-979-404-210

  Query Match             83.0%;  Score 125.4;  DB 7;  Length 710;
  Best Local Similarity   32.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   56;  Gaps    2;


              |||||||||                 |||||||                           
Db         26 GFYFNRGYWICWVRQAPGKGLEWIGCIDTGSGVPYYANWAKGRFTISRHTSKTTLTLQMN 85

Qy         17 ------------ARNSDSIYFNL 27
                          |||||||||||
Db         86 SLRAEDTASYFCARNSDSIYFNL 108


RESULT 7
US-16-979-404-214
; Sequence 214, Application US/16979404
; Publication No. US20210260163A1
; GENERAL INFORMATION
;  APPLICANT: ASKGENE PHARMA, INC.
;  TITLE OF INVENTION: NOVEL CYTOKINE PRODRUGS
;  FILE REFERENCE: 025471.US002
;  CURRENT APPLICATION NUMBER: US/16/979,404
;  CURRENT FILING DATE: 2020-09-09
;  PRIOR APPLICATION NUMBER: PCT/US2019/021654
;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: 62/801,649
;  PRIOR FILING DATE: 2019-02-06
;  PRIOR APPLICATION NUMBER: 62/680,707
;  PRIOR FILING DATE: 2018-06-05
;  PRIOR APPLICATION NUMBER: 62/644,577
;  PRIOR FILING DATE: 2018-03-18
;  PRIOR APPLICATION NUMBER: 62/644,384
;  PRIOR FILING DATE: 2018-03-17
;  PRIOR APPLICATION NUMBER: 62/643,104
;  PRIOR FILING DATE: 2018-03-14
;  PRIOR APPLICATION NUMBER: 62/640,969
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 217
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 214
;  LENGTH: 898
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-16-979-404-214

  Query Match             83.0%;  Score 125.4;  DB 7;  Length 898;
  Best Local Similarity   32.5%;  
  Matches   27;  Conservative    0;  Mismatches    0;  Indels   56;  Gaps    2;

Qy          1 GFYFNRGYW-----------------IDTGSGV--------------------------- 16
              |||||||||                 |||||||                           
Db        243 GFYFNRGYWICWVRQAPGKGLEWIGCIDTGSGVPYYANWAKGRFTISRHTSKTTLTLQMN 302

Qy         17 ------------ARNSDSIYFNL 27
                          |||||||||||


The alignments below show that SEQ ID NOs: 216 and 214 comprise CDRs of SEQ ID NOs: 86-87-88:
RESULT 1
US-16-979-404-216
; Sequence 216, Application US/16979404
; Publication No. US20210260163A1
; GENERAL INFORMATION
;  APPLICANT: ASKGENE PHARMA, INC.
;  TITLE OF INVENTION: NOVEL CYTOKINE PRODRUGS
;  FILE REFERENCE: 025471.US002
;  CURRENT APPLICATION NUMBER: US/16/979,404
;  CURRENT FILING DATE: 2020-09-09
;  PRIOR APPLICATION NUMBER: PCT/US2019/021654
;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: 62/801,649
;  PRIOR FILING DATE: 2019-02-06
;  PRIOR APPLICATION NUMBER: 62/680,707
;  PRIOR FILING DATE: 2018-06-05
;  PRIOR APPLICATION NUMBER: 62/644,577
;  PRIOR FILING DATE: 2018-03-18
;  PRIOR APPLICATION NUMBER: 62/644,384
;  PRIOR FILING DATE: 2018-03-17
;  PRIOR APPLICATION NUMBER: 62/643,104
;  PRIOR FILING DATE: 2018-03-14
;  PRIOR APPLICATION NUMBER: 62/640,969
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 217
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 216
;  LENGTH: 217
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-16-979-404-216

  Query Match             76.1%;  Score 80.7;  DB 7;  Length 217;
  Best Local Similarity   28.4%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QSIGG-----------------YKAS---------------------------------- 9
              |||||                 ||||                                  
Db         27 QSIGGYISWYQQKPGQPPKLLIYKASTLASGVPSRFKGSGSGTDFTLTISSLDSEDAATY 86

Qy         10 --QNYAGVSIYGAV 21
                ||||||||||||
Db         87 YCQNYAGVSIYGAV 100


RESULT 2
US-16-979-404-214
; Sequence 214, Application US/16979404
; Publication No. US20210260163A1
; GENERAL INFORMATION
;  APPLICANT: ASKGENE PHARMA, INC.
;  TITLE OF INVENTION: NOVEL CYTOKINE PRODRUGS
;  FILE REFERENCE: 025471.US002
;  CURRENT APPLICATION NUMBER: US/16/979,404
;  CURRENT FILING DATE: 2020-09-09
;  PRIOR APPLICATION NUMBER: PCT/US2019/021654
;  PRIOR FILING DATE: 2019-03-11
;  PRIOR APPLICATION NUMBER: 62/801,649
;  PRIOR FILING DATE: 2019-02-06
;  PRIOR APPLICATION NUMBER: 62/680,707
;  PRIOR FILING DATE: 2018-06-05
;  PRIOR APPLICATION NUMBER: 62/644,577
;  PRIOR FILING DATE: 2018-03-18
;  PRIOR APPLICATION NUMBER: 62/644,384
;  PRIOR FILING DATE: 2018-03-17
;  PRIOR APPLICATION NUMBER: 62/643,104
;  PRIOR FILING DATE: 2018-03-14
;  PRIOR APPLICATION NUMBER: 62/640,969
;  PRIOR FILING DATE: 2018-03-09
;  NUMBER OF SEQ ID NOS: 217
;  SOFTWARE: PatentIn version 3.5
; SEQ ID NO 214
;  LENGTH: 898
;  TYPE: PRT
;  ORGANISM: Artificial Sequence
;  FEATURE:
;  NAME/KEY: source
;  OTHER INFORMATION: /note="Description of Artificial Sequence: Synthetic
;  OTHER INFORMATION:polypeptide"
US-16-979-404-214

  Query Match             76.1%;  Score 80.7;  DB 7;  Length 898;
  Best Local Similarity   28.4%;  
  Matches   21;  Conservative    0;  Mismatches    0;  Indels   53;  Gaps    2;

Qy          1 QSIGG-----------------YKAS---------------------------------- 9
              |||||                 ||||                                  
Db         27 QSIGGYLSWYQQKPGQPPKLLIYKASTLASGVPSRFKGSGSGTDFTLTISSLDSEDAATY 86

Qy         10 --QNYAGVSIYGAV 21
                ||||||||||||
Db         87 YCQNYAGVSIYGAV 100

Therefore, the antibody of Appl.404 claim 35 anticipates antibody of claim 1 (g) of the instant application. 

The claims of Appl. 404 teach that the prodrug of claim 1, wherein the carrier moiety can be an albumin, an albumin fragment. See claim 25; wherein the carrier moiety is human serum albumin, See claim 37.
With respect to claims 6-8, the antibodies of Appl.404 claim 35 have the same structure thus they would have the same function.
With respect to claim 14, the claims of Appl. 404 teaches that the prodrug of claim 25, wherein the carrier moiety is an antibody or antigen-binding fragment that specifically binds to one or more antigens, including CD47, PD-L1 and SIRPIt would have been prima facie been obvious to one of ordinarily skilled in the art at the time the invention combine teachings from claims 34 and 35, to combine multiple functional groups and generate a multifunctional and multispecificity antibody.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim 3, 5, 9, 10 and 13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-38 of copending Application No. 16/979,404 as applied to claims 1, 6-8, 12, 14 and 18, further in view of Holliger (Holliger et al., Nature Biotechnology, 23, 9, 1126-1136, Publication Date: 2005-09-07)
The claims of Appl. 404 teach as set forth above. However, the claims of Appl. 404 do not explicitly teach that the antibody is humanized, or has a format selected from scFv, a Fab antibody, a Fab’ antibody, a (Fab’)2 antibody.

It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings the claims of Appl. 404 and further in view of Holliger to reach the instant claims because Holliger teaches: 1) small recombinant antibody fragments (e.g. Fab, scFv) usually retain the specific, monovalent, antigen-binding affinity of the parent IgG, while showing improved pharmacokinetics for tissue penetration; 2) antibody fragments can be rapidly engineered for enhanced therapeutic efficacy; 3) antibody fragments provide the next wave of antibody-based reagents for immunotherapy, See whole document. One would have been motivated to make an scFv fragment of the antibody of Appl. 404 because doing so would increase ability to tailor both pharmacokinetics and functionality, at the same time reduce cost of antibody production, as recognized by Holliger. 
It would also have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Appl. 404 further in view of Holliger to make a chimeric, human or humanized antibody, because Holliger teaches: 1) antibody humanization can reduce the immunogenicity of antibodies derived from xenogeneic sources; 2) antibody chimerization and humanization have enhanced the clinical efficiency of murine antibodies by replacing non-human antibody frameworks with human one; 3) antibody 
Claims 9 and 10 further recite the antibody linked to a cytotoxic agent. The claims of Appl. 404 do not teach this. Although, the claims of Appl. 404 teach the antibody fused with a human albumin, however, the claims of Appl.404 do not teach the human albumin conjugated with one or more cytotoxic agent.
Holliger teaches that antibody or antibody fragments can be linked or fused to a vast range of molecules that ascribe important ancillary functions following target binding. For cancer therapy, antibody conjugates are engineered to effectively target tumor-associated antigens at low levels and then deliver a cytotoxic payload to tumor cells. See page 1132, Engineering bifunctional fragments).
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Appl. 404 with Holliger to develop antibody-therapeutic payload conjugates. This would allow a potent receptor-mediated killing of targeted cancer cells and enhanced therapeutic efficacy, as recognized by Holliger (Abstract). 
Claims 13 further recite the heavy chain and/or light chain of said antibody is fused with an antigen binding domain, and wherein said antigen binding domain binds human CD3. The claims of Appl. 404 do not teach this limitation.
Holliger teaches that bispecific antibodies comprise two different binding specificities fused into a single molecule. They can be designed to bind two different antigens for numerouse 
Holliger teaches that a majority of both bispecific diabodies and bis-scFV are designed to bind to the CD3 T-cell coreceptor and thereby recruit cytotoxic T-cells to the tumor site. And T-cell cytotoxicity has been directed to virally infected tumor cells using bis-scFv dimers targeted to the viral cell-surface protein and CD See page 1132, col. 1, para. 2.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to combine the teachings of the claims of Appl. 404 with Holliger to develop bispecific antibodies, targeting both CLDN18.2 and CD3. This would enhance recruitment of cytotoxic T-cell to cancer cells and enhanced therapeutic efficacy, as recognized by Holliger, See page 1132, § Engineering multiple specificity.
This is a provisional nonstatutory double patenting rejection.

Conclusion
	No claims are allowed.
	Claims 1, 3, 5-10, 12-14, 18 are rejected.
Claims 15-17 are objected because they are dependent on the rejected claims directly or indirectly. However, claims 15-17 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
All other rejections set forth in the previous Office Action of September 21, 2021 are hereby withdrawn in view of claim amendments and Applicant’s argument.
	

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             
/PETER J REDDIG/Primary Examiner, Art Unit 1642